         Case 1:18-cr-00711-RMB Document 44
                                         43 Filed 12/23/20
                                                  12/22/20 Page 1 of 2




                                                          DIRECT DIAL   (929) 295-2544
                                                          DIRECT EMAIL aconlon@kaplanhecker.com



                                                                                 December 22, 2020


Honorable Richard M. Berman
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 17B
New York, NY 10007

       Re: U.S.A. v. Klein, 1:18-cr-00711-RMB

Dear Hon. Judge Berman:

       I write to request permission for Mr. Klein to travel to Pittsfield, Pennsylvania with his
family for the holidays and to ask that Mr. Klein’s domestic travel restrictions be removed.

       Mr. Klein has been on pretrial release since his initial appearance before the magistrate
court on October 11, 2018. It is a condition of Mr. Klein’s pretrial release that he not travel
outside the Southern District of New York, the Eastern District of New York, and the District of
New Jersey without permission of the Court.

        First, Mr. Klein respectfully seeks permission to travel with his family to Pittsfield,
Pennsylvania from December 27, 2020 to December 30, 2020. If permitted to travel, Mr. Klein
and his family will stay in a home that belongs to a family friend and can provide the address of
the home to pretrial services.

         Second, Mr. Klein also that his bail conditions be modified to remove his travel
restrictions. Over the next six month, he hopes to accompany his daughter, a high school student,
on numerous college visits to colleges in the northeast. His daughter’s visits to schools are often
planned only shortly in advance of the visit, making it practically impossible for Mr. Klein to
join her given the time it takes for us to confer with the Government regarding and to request and
receive permission from the Court. Mr. Klein has been supervised successfully for more than two
years and has never sought to modify the other conditions of his bail.

      The government does not object to a modification of Mr. Klein’s release conditions to
accommodate both the proposed travel to Pittsfield, Pennsylvania and to remove Mr. Klein’s
domestic travel restrictions.
         Case 1:18-cr-00711-RMB Document 44
                                         43 Filed 12/23/20
                                                  12/22/20 Page 2 of 2       Page 2


Respectfully submitted,



 Alexandra Conlon

 cc:   (by email)

       Nicolas Roos
       Assistant United States Attorney




                                          Applications granted on consent.




                                              12/23/2020
